Motion to dismiss appeal denied upon condition that appellant perfect the appeal, place the case on the January, 1917, calendar, and be ready for argument when reached; otherwise, motion granted, with ten dollars costs. The obligation of the stenographer to furnish a transcript of the testimony in this case can be determined in a proceeding to which he is a party, and ample time is by this order afforded the appellant to take such proceedings as he may be advised. Present — Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ.